Curia.

The case as reported admits, as we think, of an equitable determination, without violation of any principles of law. It finds *397that Harrison was indebted to the defendant for work and labor ; that he agreed to pay for the same in goods from the store in which he was concerned as a partner ; and that the goods, for the price of which the present action was brought, were delivered in pursuance of that arrangement. The goods were, in truth, never sold to the defendant, but were delivered to him in payment of a preexisting debt ; and, although a part of the labor was performed after some of the goods were delivered, that will not vary the character of the transaction.
Either partner had sufficient control of the goods, for a pur pose like this ; for, as it respects their interests, it may be considered a sale.
* There never was any implied agreement or promise by the defendant to pay for these goods ; and, if there were, it was a promise to pay in labor, which would defeat this action.

New trial granted